              Case 3:18-cv-04865-EMC Document 326 Filed 05/24/21 Page 1 of 5




 1
 2
 3
 4
                                    UNITED STATES DISTRICT COURT
 5
                               NORTHERN DISTRICT OF CALIFORNIA
 6
                                                     )
 7   IN RE TESLA, INC. SECURITIES                    ) Case Number: 3:18-cv-04865-EMC
     LITIGATION                                      )
 8                                                   ) STIPULATION AND [PROPOSED]
                                                     ) ORDER RE: CLASS NOTICE
 9                                                   )
                                                     )
10                                                   )
                                                     )
11                                                   )
                                                     )
12                                                   )
                                                     )
13
            IT IS HEREBY STIPULATED AND AGREED by and between the parties hereto,
14
     through their undersigned counsel, and subject to this Court’s approval that:
15
            WHEREAS, on November 25, 2020, the Court entered as an order of the Court the
16
     parties’ Stipulation and Order for Class Certification (Dkt. No. 298) (the “Certification Order”);
17
            WHEREAS, pursuant to the Certification Order, the Court certified a class consisting of
18
19   “All individuals and entities who purchased or sold Tesla stock, options, and other securities

20   from 12:48 p.m. EDT on August 7, 2018 to August 17, 2018 and were damaged thereby”1 and

21   appointed Glen Littleton and Levi & Korsinsky, LLP as Class Representative and Class Counsel,

22   respectively (id. at ¶¶4-7);

23          WHEREAS, the Certification Order further ordered the parties to submit a Stipulation

24   and Proposed Order setting forth the agreed-upon form, content, and method of providing the

25
26
     1
27     Excluded from the Class are: Defendants; the officers and directors of Tesla, Inc. at all
     relevant times; members of their immediate families and their legal representatives, heirs,
28   successors, or assigns; and any entity in which Defendants have or had a controlling interest.
                                                      1
              Case 3:18-cv-04865-EMC Document 326 Filed 05/24/21 Page 2 of 5




 1
     notices to be disseminated to the Class pursuant to Federal Rule of Civil Procedure 23(c)(2)(B)
 2
     (id. at ¶11);
 3
             WHEREAS, on May 6, 2021, the parties submitted a Stipulation and Proposed Order Re:
 4
     Class Notice (Dkt. No. 322);
 5
             WHEREAS, on May 7, 2021, the Court scheduled a status conference for May 21, 2021,
 6
     to discuss the parties’ Stipulation and Proposed Orer Re: Class Notice (Dkt. No. 323);
 7
             WHEREAS, the parties appeared at the May 21, 2021, and agreed to the Court’s
 8
     proposed revisions to the proposed methods and schedule for notifying the Class of the pendency
 9
     of the above-captioned action as a class action (“Notice Plan”), Postcard Notice of Pendency of
10
     Class Action (“Postcard Notice”), Summary Notice of Pendency of Class Action (“Summary
11
     Notice”), and Notice of Pendency of Class Action (“Notice”);
12
             NOW, THEREFORE, having met and conferred, the parties have agreed to, and
13
     respectively submit for approval by the Court, the following:
14
             1. The Amended Notice Plan (attached hereto as Exhibit 1) along with revised versions
15
                 of the Postcard Notice, Summary Notice, and Notice (attached to the Amended
16
                 Notice Plan as Exhibits B, C, and D) meet the requirements of Rule 23 and due
17
                 process, constitute the best notice practicable under the circumstances, and shall
18
                 constitute due and sufficient notice to all persons and entities entitled thereto2;
19
20           2. Specifically, the proposed form and content of the Postcard Notice, Summary Notice,

21               and Notice meet the requirements of Rule 23(c)(2)(B), as they clearly and concisely

22               state in plain, easily-understood language all of the following: (a) the nature of this

23               Action; (b) the definition of the Court-certified Class; (c) the Class claims, issues, or

24               defenses; (d) a Class member’s right to enter an appearance through his, her, or its

25
26
27   2
      Redline versions of the Amended Notice Plan, Postcard Notice, Summary Notice, and Notice are
28   attached hereto as Exhibit 2.
                                                    2
           Case 3:18-cv-04865-EMC Document 326 Filed 05/24/21 Page 3 of 5




 1
             own attorney if the Class member so desires; (e) that the Court will exclude from the
 2
             Class any Class member who requests exclusion; (f) the time and manner for
 3
             requesting exclusion; and (g) the binding effect of a Class judgment on Class
 4
             members under Rule 23(c)(3);
 5
          3. The Court hereby approves the method for disseminating notice to the Class as set
 6
             forth in the Amended Notice Plan and the form, substance, and requirements of the
 7
             Postcard Notice, Summary Notice, and Notice. Accordingly, Class Representative is
 8
             to disseminate notice to the Class using the methods set forth in the Amended Notice
 9
             Plan with the assistance of Class Representative’s proposed Notice Administrator,
10
             which the Court approves;
11
          4. Nothing herein shall restrict Defendants’ rights in this Action, which could include
12
             moving to de-certify the Class, in whole or in part, or seeking the exclusion from the
13
             Class of certain entities or individuals at a later date.
14
15        IT IS SO STIPULATED, through Counsel of Record.

16
     Dated: May 21, 2021                            COOLEY LLP
17
                                                    By:   s/ Patrick E. Gibbs
18                                                        Patrick E. Gibbs
19
                                                    Stephen C. Neal (170085)
20                                                  Patrick E. Gibbs (183174)
                                                    Samantha A. Kirby (307917)
21                                                  3175 Hanover Street
                                                    Palo Alto, CA 94304-1130
22                                                  Telephone: (650) 843-5000
                                                    Facsimile: (650) 849-7400
23
                                                    Email: nealsc@cooley.com
24                                                         pgibbs@cooley.com
                                                           skirby@cooley.com
25
                                                    Sarah M. Lightdale (pro hac vice)
26
                                                    Brian M. French (pro hac vice)
27                                                  Bingxin Wu (pro hac vice)
                                                    55 Hudson Yards
28
                                                      3
           Case 3:18-cv-04865-EMC Document 326 Filed 05/24/21 Page 4 of 5




 1                                      New York, NY 10001-2157
                                        Telephone: (212) 479-6000
 2                                      Facsimile: (212) 479-6275
 3                                      Email: slightdale@cooley.com
                                               bfrench@cooley.com
 4                                             bwu@cooley.com

 5                                      Attorneys for Defendants Tesla, Inc., Elon Musk,
                                        Brad W. Buss, Robyn Denholm, Ira Ehrenpreis,
 6
                                        Antonio J. Gracias, James Murdoch, Kimbal
 7                                      Musk, and Linda Johnson Rice

 8
     Dated: May 21, 2021                LEVI & KORSINSKY, LLP
 9
10
                                        By:   s/ Adam M. Apton
11                                            Adam M. Apton

12                                      Adam M. Apton (SBN 316506)
                                        Adam C. McCall (SBN 302130)
13
                                        388 Market Street, Suite 1300
14                                      San Francisco, CA 94111
                                        Telephone: (415) 373-1671
15                                      Facsimile: (212) 363-7171
                                        Email: aapton@zlk.com
16                                      Email: amccall@zlk.com
17
                                        Nicholas I. Porritt (admitted pro hac vice)
18                                      Alexander A. Krot III (admitted pro hac vice)
                                        1101 30th Street NW, Suite 115
19                                      Washington, D.C. 20007
                                        Telephone: (202) 524-4290
20
                                        Facsimile: (212) 363-7171
21                                      Email: nporritt@zlk.com
                                        Email: akrot@zlk.com
22
                                        Joseph Levi (admitted pro hac vice)
23
                                        Eduard Korsinsky (admitted pro hac vice)
24                                      55 Broadway, 10th Floor
                                        New York, New York 10006
25                                      Tel: (212) 363-7500
                                        Fax: (212) 363-7171
26                                      Email: jlevi@zlk.com
27                                      Email: ek@zlk.com

28                                      Attorneys for Lead Plaintiff Glen Littleton and
                                         4
             Case 3:18-cv-04865-EMC Document 326 Filed 05/24/21 Page 5 of 5




 1                                                    Lead Counsel for the Class
 2
            Pursuant to Civil Local Rule No. 5-1(i)(3), all signatories concur in filing this Stipulation and
 3
     Proposed Order.
 4
 5   Dated: May 21, 2021                                 LEVI & KORSINSKY, LLP

 6                                                       By: s/ Adam M. Apton
                                                             Adam M. Apton
 7
 8
 9          Pursuant to the Stipulation, IT IS ORDERED.

10
11    Dated: May 24, 2021
                                                   HON. EDWARD M. CHEN UNITED
12                                                   STATES DISTRICT JUDGE

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                        5
